Citation Nr: 1022515	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-12 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to the Veteran's service-
connected arthritis of the left knee.

2.  Entitlement to an initial increased rating for arthritis 
of the left knee, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran testified before the undersigned at a February 
2009 video hearing at the Cleveland, Ohio, RO.  A transcript 
of the hearing is of record.

The Board notes that the above issues were remanded by the 
Board in September 2009 for further evidentiary development.  
As will be further explained below, this development having 
been achieved, in part, the issue of entitlement to service 
connection for a low back disorder, to include as secondary 
to the Veteran's service-connected arthritis of the left knee 
is now ready for appellate review.

The issue of entitlement to an initial increased rating for 
arthritis of the left knee currently rated as 10 percent 
disabling is addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence fails to demonstrate that the 
Veteran's lumbar spine disorder is directly caused or 
chronically worsened by his service-connected left knee 
disability.

CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
active duty service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in May 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  This letter also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The May 2007 letter 
provided this notice to the Veteran.  

The Board observes that the May 2007 letter was sent to the 
Veteran prior to the September 2007 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  38 U.S.C.A. § 5103(a) (2007), 
38 C.F.R. § 3.159(b) (2009); See Pelegrini v. Principi, 18 
Vet. App. 112 (2004), and Dingess, supra.  

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records, VA treatment records 
and private treatment records are associated with the claims 
folder.  

In February 2009, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for additional development.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board notes that the 
above stated issues were previously remanded in order for the 
RO to afford a VA examination to determine the current 
severity of the Veteran's service connected left knee 
disability and to obtain an opinion to determine the affects 
of the Veteran's service-connected knee disability on his low 
back disability.  The requested examination was afforded, 
however, with respect to the issue of entitlement to an 
increased initial rating for arthritis of the left knee, the 
Board has determined that a more thorough examination is 
required, as will be further discussed below.  With respect 
to the issue of entitlement to service connection for a low 
back disorder to include as secondary to the service-
connected left knee disability, the Board finds the 
examination adequately addressed this issue and this issue is 
now ready for appellate review. 

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  With regard to the issue of entitlement 
to service connection for a low back disorder, to include as 
secondary to service-connected left knee disability, the 
Veteran was afforded an examination in October 2009 with an 
addendum in October 2009.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinion 
obtained in this case is more than adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file and provided a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue of entitlement to service 
connection for a low back disorder, to include as secondary 
to service-connected left knee disability, has been met.  
38 C.F.R. § 3.159(c) (4) (2009).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Furthermore, as discussed above, the Board 
finds that there has been substantial compliance with its 
February 2009 remand directives.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (a remand by the Board confers upon 
the claimant, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).
The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service connected disability is 
required.

The Veteran claims that his current low back disorder should 
receive secondary service connection to his left knee 
disability.  As such, it is necessary to determine if his low 
back disorder was incurred in active duty service and/or 
proximately caused by or chronically worsened by the 
Veteran's service-connected left knee disability.

The Board notes initially that the Veteran does have a low 
back disability, as diagnosed in the October 2009 C&P 
examination.  The October 2009 examiner diagnosed the Veteran 
with lumbar disk disease.  The Veteran was previously 
diagnosed with chronic lumbar pain and facet arthropathy in a 
February 2009 VA treatment note.  As such, the Board finds 
that the Veteran does have a current disability as required 
under 38 C.F.R. § 3.303 (2009).  

With regard to the Veteran's service treatment records, the 
Board notes that the Veteran's July 1980 entrance examination 
noted that the Veteran's spine was within normal limits, and 
the accompanying medical history did not note any recurrent 
back pain.  The Board notes that the Veteran did have one 
complaint with regard to his low back while in service.  A 
service treatment report dated September 1981 notes that the 
Veteran sought treatment for a sore back after falling off a 
ladder.  The report noted that the Veteran was experiencing 
pain predominantly at the site of an abrasion near his 
shoulder blade, but some pain along the right side of his 
lower back as well.  The examiner assessed the Veteran with 
an abrasion and soft tissue trauma.  There is no other 
mention in the service treatment records with regard to the 
Veteran's low back.  The Veteran's September 1984 exit 
examination noted that the Veteran's spine was within normal 
limits, and again, the report of medical history did not note 
any recurrent back pain.  

While the Veteran does have a current disability and there is 
some evidence of an in-service incident, the more probative 
evidence is against a link between the Veteran's current 
disability and active service.  In this regard, the Board 
acknowledges the February 2009 VA treatment report in which a 
physician's assistant stated that it is reasonable to 
consider that the Veteran's back pain is at least partially 
related to his military service.  However, the Board notes 
that the examiner is basing this opinion entirely on history 
provided by the Veteran and even notes that definitive 
records are not available to document the extent of the 
Veteran's in-service injury.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based on the recitations of a 
claimant); see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (supporting clinical data or other rationale should 
accompany medical opinion).  However, the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history provided by the 
Veteran, and instead must evaluate the credibility and weight 
of the history upon which the opinion is predicated.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  To that end, 
while the Veteran's service treatment records corroborate the 
Veteran's statements regarding having fallen and injured his 
back while in service, there is no evidence that the injury 
led to a chronic injury, rather the lack of further mention 
of any low back pain indicates that the injury was acute.  In 
this regard, the Board notes that following in-service injury 
there were no other complaints with regard to the Veteran's 
low back until May 2007 when the Veteran filed his claim.  
The veteran was seen with other orthopedic complaints during 
the intervening years between active service and the filing 
of his service connected low back claim.  At these times he 
did not complain of his low back, however.  It is reasonable 
to conclude that if he had complaints about his low back at 
the time he was voicing other orthopedic complaints he would 
have voiced these as well.  His failure to voice low back 
complaints during the intervening years, when he voiced other 
orthopedic complaints, weighs against any conclusion that the 
in service injury resulted in chronic disability and weighs 
against any claim of continuity of symptomatology, thus 
reducing the probative weight of the February 2009 
physician's assistant report.  Additionally, while the 
October 2009 orthopedist acknowledges the Veteran's in-
service injury, he dissociates the Veteran's low back 
disability from the injury incurred during active duty 
service and attributes it to a naturally occurring 
phenomenon.  The Board notes that the October 2009 
orthopedist reviewed the entirety of the Veteran's c-file and 
based his opinion on that review.  Therefore, the Board finds 
the October 2009 orthopedist's opinion to be of greater 
probative weight than that of the February 2009 physician's 
assistant, because the October 2009 orthopedist's opinion was 
based on a review of the entire record and not just history 
provided by the Veteran.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest diagnosis of a low 
back disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses 'negative evidence' which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and 'negative' evidence).  
The Board notes the Veteran's statements at the February 2009 
video hearing regarding the continuity of symptomatology, 
specifically, that he sought treatment for his back in 1985 
shortly after service.  However, the Veteran does not provide 
any medical records, nor does he state that there are any to 
corroborate his statements.  Additionally, there are 
treatment records dating prior to the Veteran's claim of a 
back disorder that make no mention of any low back disorder 
but do reflect other orthopedic complaints.  Thus, the lack 
of any objective contemporary evidence of continuing 
complaints, as analyzed above, symptoms, or findings for many 
years between the period of active duty and the first 
complaints or symptoms of a low back disorder is itself 
evidence which tends to show that the disorder did not have 
its onset in service or for many years thereafter. 

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  As such, the 
twenty-three year gap between service separation and the 
first post-service complaints of a low back injury serves as 
negative evidence with regard to continuity of 
symptomatology.

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform to the 
regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court decision that clarified the circumstances under which a 
Veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  See 71 Fed. 
Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. 
§ 3.310 was changed to note that aggravation will not be 
conceded unless the baseline level of severity, of the non-
service connected disability, is established by medical 
evidence.  The level of aggravation will be determined by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  The Board notes that the 
competent evidence does not indicate that the Veteran's low 
back disability is secondary to the Veteran's service-
connected knee disability, as such there is no need to 
determine a baseline level.  

As previously noted, the Veteran was afforded a C&P 
examination in October 2009.  The examiner was asked to 
determine if the Veteran's low back disability was the result 
of or chronically worsened by the Veteran's service-connected 
left knee disability.  In this regard, the examiner opined 
that it is not likely that the Veteran's lumbar disc disease 
is related to his left knee disability but rather a naturally 
occurring phenomenon.  An addendum to the opinion was added 
subsequently in October 2009 noting again that the Veteran's 
degenerative disc disease is not related to his left knee 
disability.  The Board acknowledges the February 2009 VA 
treatment record in which a physician's assistant noted that 
the Veteran's back disability is worsened by his knee 
disability, however, as noted above, this opinion was not 
based on a thorough review of the record, but rather upon 
history provided by the Veteran that, based upon the above 
analysis, is not supported by the record.  As such, the Board 
finds that the October 2009 opinion is of greater probative 
weight with regard to the issue of whether the Veteran's low 
back disability is secondary to his service-connected left 
knee disability.  

While the medical evidence does show that the Veteran 
currently suffers from lumbar disc disease, the evidence of 
greater probative weight dissociates the Veteran's currently 
diagnosed lumbar disc disease from his service-connected left 
knee disability.

The Board recognizes the Veteran's assertion that he has 
experienced low back pain since service; however, pain alone 
without an underlying disorder is not a disability for which 
service connection may be granted.  Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  Moreover, the Veteran is not shown to 
have the requisite medical expertise to diagnose a low back 
disorder or render a competent medical opinion regarding its 
cause.  Consequently, his assertion is afforded no probative 
value regarding the question of whether his current low back 
disorder is related to his service-connected left knee 
disability.

Finally the Board notes the Veteran's statements that he 
suffers from low back pain and while the Veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis, including the severity of a disease or 
disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, the possibility 
of a causal relationship between one disability and another 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  Thus, the Veteran's statements are afforded no 
probative value with respect to the medical question of 
whether his low back disorder is related to his left knee 
disability or whether his low back disorder is related to his 
active duty service.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for a low back disorder.  In this 
regard, the medical evidence shows a current diagnosis of 
lumbar disc disease; however, the more probative medical 
evidence, the October 2009 opinion, provides a negative nexus 
relationship between the Veteran's current disability and 
active duty service as well as between his current low back 
disability and his service-connected left knee disability.  
The Board concludes that the weight of the probative 
evidence, consisting of the October 2009 C&P examiner's 
opinion, as well as the addendum, is against any nexus 
between any current back disorder and the Veteran's active 
duty service or his service-connected knee disability.  The 
Board has considered the benefit of the doubt rule; however, 
as a preponderance of the evidence is against this claim such 
rule does not apply and the claim must be denied.  38 
U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disorder, to 
include as secondary to the Veteran's service-connected 
arthritis of the left knee, is denied.


REMAND

The Veteran is service-connected for arthritis left knee, 
currently evaluated as 10 percent disabling.  In a September 
2007 rating decision, the RO relied on a May 2005 
compensation and pension (C&P) examination in assigning the 
Veteran's 10 percent evaluation.  At the February 2009 Board 
hearing, the Veteran asserted that his condition has 
increased in severity since the May 2005 C&P examination, and 
that his condition was such that he was unable to work.  
Specifically, the Veteran maintains that he is unable to work 
in his usual profession as a truck driver because his knee 
disability makes it impossible for him to push a clutch for 
eight hours a day.  See May 2007 VA examination report.  

The Board remanded the issue to afford a new examination in 
order to determine the current severity of the Veteran's 
service-connected left knee disability.  The Veteran was 
afforded a new examination in October 2009.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Additionally, an examination for rating purposes should 
contain sufficient detail and reflect the whole recorded 
history of a Veteran's disability, reconciling the various 
reports into a consistent picture.  See Schafrath v. 
Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 
(2009).  The Board observes that the examiner did not provide 
a complete analysis with regard to range of motion of the 
knee, neglecting to evaluate whether the Veteran's range of 
motion was further limited by repetitive use or pain, 
fatigability, weakness, or incoordination.  As such the Board 
finds that a new examination should be afforded to determine 
what, if any, adverse effect, pain, fatigability, weakness, 
or incoordination, have on the Veteran's range of motion.  
Additionally, the effect of repetitive motion on the 
Veteran's range of motion should also be determined.

The Board further notes that at the October 2009 examination 
it was noted that the Veteran stated, again, that he was 
unable to work due to his left knee disability.  In light of 
the Veteran's contentions, the Board finds that it should be 
determined if the Veteran's knee disability is of such a 
severity that it renders the Veteran unable to work.  As 
such, the Board finds that an examiner should address what 
effect the Veteran's knee disability has on his ability to 
maintain employment.  If is it determined that the Veteran's 
disability is of such a severity that it does render him 
unable to work, and the Veteran does not qualify for total 
disability benefits under a schedular rating, then an 
extraschedular analysis should be afforded.

Therefore, the Board finds that a new C&P examination is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a compensation 
and pension (C&P) examination to 
determine the current nature and degree 
of severity of his service-connected 
left knee disability.  The claims file, 
to include a copy of this remand must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  All pertinent 
symptomatology, to include range of 
motion should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  
Application of 38 C.F.R. § 4.40 
regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
or pain on movement of a joint should 
be considered.  Specifically, what, if 
any, and to what extent, do pain, 
weakness, fatigability, and 
incoordination have an adverse effect 
on range of motion, as well as to what 
extent repetitive motion has an adverse 
effect on range of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  
A complete rationale should be given 
for all opinions and conclusions 
expressed.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

2.	In addition, the examiner should assess 
the relative degree of industrial 
impairment caused by the Veteran's 
service-connected left knee disability, 
in light of the Veteran's medical and 
vocational history.  The examiner 
should expressly describe what types of 
employment activities are limited 
because of the Veteran's service-
connected disability.  The examiner 
should note whether it is the left knee 
and not other disabilities that prevent 
the Veteran from working.  The examiner 
should also describe what type(s) of 
employment, if any, is feasible given 
the functional impairment of the 
Veteran's left knee disability.  
Finally, the examiner should render an 
opinion as to whether the Veteran's 
service-connected left knee disability 
causes marked interference with 
employment.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

3.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefit sought, 
including an evaluation of whether the 
Veteran should be considered for an 
extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (2009).  If it 
is determined that the Veteran meets 
the requirements of an extraschedular 
rating, the case should be referred to 
the Chief Benefits Director or the 
Director, Compensation and Pension 
Service, for the consideration of an 
extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (2009).  Unless 
the benefit sought on appeal is 
granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case, to include 
information regarding why the Veteran 
failed to meet the requirements for an 
extraschedular evaluation, and afforded 
an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


